Case 1:19-cv-00715-LO-IDD Document 30-1 Filed 06/14/19 Page 1 of 1 PageID# 547




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

Plaintiff,


v.                                                     Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

Defendants.


                     [PROPOSED] ORDER GRANTING PLAINTIFF’S
                         MOTION TO UNSEAL DOCUMENTS

       This Court, having considered the Motion by Plaintiff Juul Labs, Inc. (“Plaintiff”) to

Unseal Documents and for good cause shown, it is hereby:

       ORDERED that the Motion shall be, and hereby is, granted; and it is further

       ORDERED that the Clerk of the Court shall unseal (1) Schedule A to the Complaint,

which includes a list of eBay account names used by Defendants; (2) Exhibit 2 to the Complaint,

which contains screenshots of Defendants’ Internet Store listings; (3) Exhibit 3 to the Complaint,

which contains screenshots of Defendants’ Internet Store payment pages; and (4) Plaintiff’s

memorandum of law in support of its ex parte motion for a temporary restraining order including

temporary asset restraint and expedited discovery.



       SO ORDERED THIS _____ day of __________, 2019.

                                                           _______________________________
                                                               United States Magistrate Judge
